                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                     CIVIL ACTION FILE NO.: 7:19-cv-89-BO

NEIGHBORHOOD NETWORKS                     )
PUBLISHING, LLC and N2                    )
FRANCHISING, LLC,                         )
              Plaintiffs,                 )         DECLARATION OF
                                          )        KATHRYN MIYAHIRA
                    v.                    )
                                          )
JACQUELINE MARIE LYLES and                )
LIFESTYLE PUBLICATIONS, LLC,              )
              Defendants.                 )


      I, Kathryn Miyahira, pursuant to 28 U.S.C. § 1746, declare as follows:

             1.    I am a citizen of the United States and a resident of the State of

North Carolina.

             2.    I am over 18 years of age; I am not subject to any disability; and

I am fully able and authorized to make the statements set forth in this Declaration.

The evidence set forth in this Declaration is based on my personal knowledge. I

submit this Declaration in support of Plaintiffs' Response in Opposition to

Defendant's Motion for Summary Judgment.

             3.    I am a legal operations specialist for The N2 Company f/k/a

Neighborhood Networks Publishing, Inc. (collectively with N2 Franchising, "N2"), one

of the plaintiffs in this matter. I have been employed by N2 since April 2019.

             4.    As a legal operations specialist, my responsibilities include,

among other things, monitoring and tracking franchisee compliance with N2’s

franchise agreements.



        Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 1 of 9
               5.    In my role as legal operations specialist, I am familiar with and

regularly access and use N2's proprietary software systems, including N2 Portal and

PubManager. N2 gave me access to its proprietary software systems after I signed a

confidentiality agreement, which generally prohibits me from disclosing or using N2's

proprietary, confidential information and trade secrets.

               6.    I am familiar with N2's above-captioned lawsuit against Lifestyle

Publications, LLC. Lifestyle Publications LLC is a direct competitor of N2. Both

companies own and publish neighborhood and community magazines that are mailed

direct to residents of affluent communities and neighborhoods, and provide niche

marketing opportunities to local businesses. Both companies sell print advertising to

local businesses.

               7.    I am also familiar with Jackie Lyles. Ms. Lyles was a former N2

Area Director, who assisted in the publication of Peachtree Battle Living. Ms. Lyles

sold her franchise in 2018 and, several months later, began working for Lifestyle

Publications LLC through its affiliate, Lifestyle Publications S.E., LLC ("Lifestyle

S.E."). I am informed and believe that Ms. Lyles worked for Lifestyle Publications,

LLC between February 2019 and April 2019.

               8.    While Ms. Lyles was working for Lifestyle Publications, LLC, she

accessed the N2 Portal that contains expiration, renewal and payment information

for of N2's advertisers, all of which is confidential and maintained by N2 as trade

secrets.




                                       2
           Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 2 of 9
              9.       During and around the same time that Ms. Lyles accessed such

customer information maintained in N2 Portal, she was also soliciting business on

behalf of Lifestyle Publications, LLC from N2 advertisers. More specifically, between

March 17, 2019, and April 8, 2019, Ms. Lyles solicited business on behalf of Lifestyle

Publications LLC from the N2 advertisers listed in the following chart:

                                                                               Date Lyles First
                                                             Date Contract     Contacted on Behalf of
N2 Client                     N2 Account # Contact in Portal Expired           Lifestyle Pubs
1. Mercedes Benz -
   Buckhead                   96745         Donna Anderson     March 2020      3/21/19
2. Cunningham Associates      81512         Jere Smith         February 2019   3/21/19
3. American Leather / Verde
   Home                     145459          Rico Berrios       November 2019 3/21/19
4. Hennessy Jaguar/Land
   Rover                      88620         Mark Hennessy      June 2019       Week of 4/1/19
5. Pharr Road Animal
   Hospital                   80898         Brian Hekman       February 2019   Week of 4/8/19
                                            Kimberly
6. Leslie Hindman             128936        Bloomquist         February 2019   Week of 4/14/19
7. Ashley Battleson - Engel
   & Volkers                  55501         Ashley Battleson   March 2017      Week of 4/1/19
8. Southern Stem Cell
   Institute                  145776        Richard Ambrozic November 2019 Week of 4/1/19
9. Catalyst Fitness           80906         Bill Sonnemaker    February 2019   Week of 4/8/19



              10.      The above chart lists the dates that specific N2 customer

advertising agreements expired, as such information is maintained by N2 in the

Portal in the ordinary course of business. Ms. Lyles would have access to and have

seen the contract expiration information for each client account.

              11.       The timing and targeting of Ms. Lyles’s solicitations indicate that

she used N2’s confidential contract expiration information to target specific accounts

on behalf of Lifestyle Publications.



                                    3
        Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 3 of 9
Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 4 of 9
$)&'%'("#




            Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 5 of 9
                     EXHIBIT B




Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 6 of 9
Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 7 of 9
Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 8 of 9
Case 7:19-cv-00089-BO Document 51-6 Filed 06/25/20 Page 9 of 9
